DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-23, as originally filed, are currently pending and have been considered below.
Drawings
3. 	The drawings are objected to because the blocks shown in Figures 1-5 requiredescriptive legends.
Corrected drawing sheets in compliance with 37 CFR 1.1 21 (d) are required inreply to the Office action to avoid abandonment of the application. Any amendedreplacement drawing sheet should include all of the figures appearing on the immediateprior version of the sheet, even if only one figure is being amended. The figure or figurenumber of an amended drawing should not be labeled as "amended." If a drawing figureis to be canceled, the appropriate figure must be removed from the replacement sheet,and where necessary, the remaining figures must be renumbered and appropriatechanges made to the brief description of the several views of the drawings forconsistency. Additional replacement sheets may be necessary to show the renumberingof the remaining figures. Each drawing sheet submitted after the filing date of anapplication must be labeled in the top margin as either "Replacement Sheet" or "NewSheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner,the applicant will be notified and informed of any required corrective action in the nextOffice action. The objection to the drawings will not be held in abeyance. 

Claim Objections
4.	Claims 2-20  and 22-23 are objected to because of the following informalities:  
In claim 2, line 1,  “A method” should be corrected to –The method--.
In claim 3, line 1,  “A method” should be corrected to –The method--.
In claim 4, line 1,  “A method” should be corrected to –The method--.
In claim 5, line 1,  “A method” should be corrected to –The method--.
In claim 6, line 1,  “A method” should be corrected to –The method--.
In claim 7, line 1,  “A method” should be corrected to –The method--.
In claim 8, line 1,  “A method” should be corrected to –The method--.
In claim 9, line 1,  “A method” should be corrected to –The method--.
In claim 10, line 1,  “A method” should be corrected to –The method--.
In claim 11, line 1,  “A method” should be corrected to –The method--.
In claim 12, line 1,  “A method” should be corrected to –The method--.
In claim 13, line 1,  “A method” should be corrected to –The method--.
In claim 14, line 1,  “A method” should be corrected to –The method--.
In claim 15, line 1,  “A method” should be corrected to –The method--.
In claim 16, line 1,  “A method” should be corrected to –The method--.
In claim 17, line 1,  “A method” should be corrected to –The method--.
In claim 18, line 1,  “A method” should be corrected to –The method--.
In claim 19, line 1,  “A method” should be corrected to –The method--.
In claim 20, line 1,  “A method” should be corrected to –The method--.
In claim 22, line 1,  “A method” should be corrected to –The method--.
In claim 23, line 1,  “A method” should be corrected to –The method--.
In Claim 2, line 4, “[Math 5]”   should be deleted.
In Claim 13,  line 7, “[Math 6]”   should be deleted.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5A.	Claim  21 is   rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claim  purports to be both an apparatus and a process.
As per  Claim 21 :
In lines 1-2 : It recites, “a rotary-wing aircraft including……” (an apparatus) 
In line 3-4: , “ a hybrid power plant ….a single main engine   (apparatus)
In line  4 :  “…an electric machine  (an apparatus),
In line 5 : “ one electrical  energy storage device”  (an apparatus)
In lines 6  : “a main gearbox …(an apparatus)
In line 7 : “ …one main rotor ….” (an apparatus)
In line 8: “power plant……(an apparatus)
In line 10 : “an assistance device….…”..(an apparatus)
In lines 12-18, assistance device includes….a control device …a monitoring device…a computer unit…a memory…” (  apparatus).
In lines 20-22: “the assistance device is configured to  implement the assist method according to claim 1…..( process).
In Lyell, the court stated that “A claim such as those before us cannot  be both  method and apparatus. It must be clear from [the] wording [of the claim]  that it is drawn to one or the other of [the] mutually exclusive statutory classes of invention [set forth in the 35 USC 101].  A method or process [claim] is an act or series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities”. Ex parte Lyell at 1552. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claims 22-23  inherit the deficiencies of the base claim 21 respectively and therefore are non-statutory by virtue of their dependency. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6A.	Claim 21 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Regarding claim 21, the claim purports to be both an apparatus and a process (as shown above) is ambiguous because it is unclear whether the claim is directed to the apparatus or the process. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claims 22-23 are rejected as being dependent upon a rejected base claim 21.
 
Claim Rejections - 35 USC § 112
 

6B.	Claims 1-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 16-24,  the recitation, “at least one monitoring step for activating at least one electric machine when at least one activation relationship containing instantaneous values of at least one monitoring parameter S  and of its time derivative  is less than a dedicated activation threshold Thresholdi , where I is a positive  integer varying from 1 to n, where n is a positive integer  greater than or equal to 1, and where  
Thresholdi  is an activation threshold” renders it indefinite, since it is not clear how the relationship among , S , i, n and Thresholdi   is being defined?
Appropriate clarification is required.
 	In claim 1, lines 25-28, the recitation, an assistance step for assisting in flying the aircraft the at least one electric machine delivering auxiliary mechanical power We  to  the main rotor in regulated manner ..”  renders it indefinite, since it is not clear what is meant by in regulated manner? Is it electric machine delivering mechanical power to rotor in continuous basis ? or as on demand basis ? or else? 
Appropriate clarification is required.
In claim 1, lines 32-33, the recitation, “a deactivation step for deactivating assistance step” renders it indefinite, since it is not clear, when the deactivation is done?  What part of aircraft is deactivated?  Electric  motor or  engine or else?
Also in what phase  of flight the deactivation is being done? Is it done when the aircraft is on air ( during the flight phase) or  when the aircraft has landed ( on the ground)? Or in any other flight operation mode?
Appropriate clarification is required.
Dependent claims 2-20 are rejected as being dependent upon a rejected base claim 1.
 As Per Claim 11,  line 12-26, the recitation, “  the dormant state including  the  pre-activation step and a first inhibition step…….the deactivation step, the dormant state , the standby state and the activated state including the acquisition step”.. renders it ambiguous.
Appropriate clarification is required.
As Per Claim 12,  line 13-36, the recitation, “  the dormant state including  the  pre-activation step and a first inhibition step…….for inhibiting  the pre-activation step…. for inhibiting  the priming step….for inhibiting the synchronization step ….  a second  inhibition  step for inhibiting the monitoring step…  a third inhibition step  …the acquisition step” renders it ambiguous.
Appropriate clarification is required.
In claim 13,  in the equation, delta t ( Δt) ,  renders indefinite, since it is not clear, what is delta t stand for. 
In claims 17, 18, the recitation, “the at least one electric machine  firstly  delivers constant torque until it delivers auxiliary power We equal to a predetermined nominal power…..the threshold value” is ambiguous.
In claim 17, 18 , 19 and  20 , the recitation, “the at least one electric machine then being regulated to maintain the at least one monitoring parameter S equal to the threshold value” renders it indefinite, since it is not clear, how  the machine is  being regulated? Is it electric machine is being controlled for  running on continuous basis ? or for running  on demand basis ? or else? 

  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3-5, 10, 14-16, 19 and 21-23 are  rejected under 35 U.S.C. 103 as being unpatentable over  Connaulte et al. ( USP 2014/0054411) in view of Wang et al. (USP 2018/0155053).                                                                                                                                                                           
 
As per Claim 1,  Connaulte et al. ( Connaulte) teaches, an assistance method for assisting a single-engined rotary-wing aircraft in the event  of engine failure the aircraft (Abstract, Figs. 1-2) including: a hybrid power plant provided with a single main engine  with at least one electric machine   with a main gearbox  and with at least one  electrical energy storage device ( [0132], [0133])); at least one  main rotor driven in rotation by said power plant  ( [0132], [0133])); the assistance method including the following steps: an acquisition step  for acquiring at least  one monitoring parameter S for monitoring  the aircraft ln order to detect any failure of  main engine ([0134]); at least one monitoring step for activating at least one electric machine  when at least one activation relationship  containing instantaneous  values of at least one monitoring  parameter S and of its time derivative is less than a dedicated activation threshold Thresholdi , where I is a positive integer varying from 1 to n, where n is a positive integer greater than or equal to 1, and where  Thresholdi is an activation threshold; an assistance step for assisting in flying the aircraft the at least one electric  machine delivering  auxiliary mechanical power We to the main rotor in regulated manner , thereby making it possible to assist a pilot of the aircraft , during a flight phase following the failure, in maneuvering the aircraft and  (Abstract,[0081-0088],  [0132-0141]).
	However, Connaulte  does not explicitly teach, a deactivation step ,  for deactivating assistance step.
	In a  related field of Art, Wang et al. ( Wang), in an aircraft (800) (Fig.8) being equipped with a controller 808 for stopping the drive motors upon outputting alarm , See (Ref. Claim 15., Fig.8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Connaulte and Wang  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Connaulte, to include the aircraft  teachings (the aircraft controller)  of  Wang  and configure with the system of Connaulte  in order upon malfunction detection, outputting alarm , alerting the pilot of possible failure and  to deactivate the motors  upon detecting the malfunction  and  facilitate landing of the aircraft safely. Motivation to combine the two teachings is, to deactivating or slowing down  the   aircraft motors and  facilitating  landing of the aircraft (i.e., an added safety feature to  alert pilot by outputting alarm , safe landing).
As per Claim 3, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, 
wherein a monitoring parameter of the aircraft is a speed of rotation Nr of the main rotor, ( See Connaulte :[0081], [0133], [0137]).
As per Claim 4, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, 
Wherein the speed of rotation Nr is determined following a measurement of a speed of rotation of a gearwheel  of main gearbox , the gearwheel being synchronous with the main rotor , (See Connaulte:[0079], [0132-0137]).


As per Claim 5, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, 
Wherein the method includes at least one inhibition condition for inhibiting monitoring step , thereby preventing the assistance step from being performed, (Connaulte : [0045-0047], [0142]).
As per Claim 10, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, wherein the method includes a synchronization step for synchronizing the at least one electric machine during which synchronization step the at least one electric machine is synchronized with the main rotor without delivering power to it.(Connaulte : [0070]).

As per Claim 14, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches,  wherein during the assistance step the at least one electric  machine is regulated so as  to drive the main rotor in rotation unit the aircraft is landed See Connaulte : [0041-0043])).
As per Claim 15, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches,
wherein, during the assistance step the at least one electric machine delivers maximum power with a limitation on the electric current consumed by the at least one electric machine  , (See Connaulte : [0086-0087], [0145],[0132-0133]).
As per Claim 16, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches,
Wherein during the assistance step the at least one electric  machine delivers a first predetermined  amount of power to the main rotor during a first predetermined lapse of time and a second predetermined amount of power  to the main  rotor for landing the aircraft ( Connaulte :[0059]).
As per Claim 19, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, wherein, during the assistance step, the at least one electric machine is regulated so that the at least one electric machine delivers auxiliary power We  equal to a maximum amount of power of the at least one electric machine , while also limiting the auxiliary power We by the maximum torque of the at least one electric machine ( [See Connaulte : [0132-0141]).
Claim 21 is being rejected using the same rationale as claim 1.

As per Claim 22, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, wherein the monitoring device includes a measurement  device for assessing a drop in power on the main rotor. ( Connaulte : Ref. claim 14, also see [Abstract, [0038], [039], [0042], [0046], [0047], [0078]).
As per Claim 23, Connaulte as modified by Wang  teaches the limitation of Claim 1. However, Connaulte  in view of Wang teaches, wherein the monitoring device includes a measurement  device for measuring the speed of rotation Nr.( Connaulte : Ref. Claim 15, also see  [0133]).

Allowable Subject Matter
9.	Claims 2, 6, 7, 8 , 9 , 11, 12 , 13, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663